t c memo united_states tax_court nick and helen kikalos petitioners v commissioner of internal revenue respondent docket no filed date george brode jr and john j morrison for petitioners ronald t jordan and timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion clapp judge respondent determined the following deficiencies and accuracy-related_penalties in petitioners' federal income taxes accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number the issues for decision are whether petitioners maintained inadequate records of income in the years and justifying the use of an indirect method of reconstructing income we hold that they did not maintain adequate_records whether respondent's use of the percentage markup method of reconstructing petitioners' income for the years and was reasonable we hold that it was whether petitioners have shown that respondent's determinations as to their unreported income were incorrect we hold that they have to the extent set forth herein whether petitioners incurred a deductible theft_loss in the amount of dollar_figure in the taxable_year we hold that they did not whether petitioners may deduct as a trade_or_business expense in the taxable_year an interest payment of dollar_figure made in connection with their liability for deficiencies in income taxes for their taxable years and we hold that they may whether petitioners are liable for an accuracy-related_penalty under sec_6662 for each of the taxable years and we hold that they are petitioners have not disputed other issues set forth in the notice_of_deficiency and we consider those issues to be conceded those issues relate to the disallowance of an expense of dollar_figure for two cash registers the disallowance of continued all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts the three supplemental stipulations of facts and attached exhibits petitioners are husband and wife who resided in hammond indiana when the petition in this case was filed petitioner nick kikalos nick was born in greece in and came to the united_states in he completed school through the eighth grade since nick has operated nick's liquors a cigarette beer and liquor store business as a sole_proprietorship during the years in issue nick's liquors operated in three separate store locations in hammond calumet avenue store no hohman avenue store no and indianapolis boulevard store no all three stores had storage areas and two of them had warehouse facilities a petitioners' gross_profit margins nick maintained his office at store no and his wife helen kikalos helen worked there for several hours each continued depreciation expenses of dollar_figure dollar_figure and dollar_figure for the respective years in issue and the disallowance of a loss of dollar_figure on the sale of a rental house morning nick kikalos jr nick jr managed store no and petitioners' daughter liz lukowski liz managed store no petitioners computed their income using the cash_receipts_and_disbursements_method every business_day nick made entries of income and expenses on bound sequentially paged ledgers for each of his three stores nick maintained a separate checking account for each of the three stores and an additional lotto account which he maintained as a fiduciary for the state of indiana nick did not account for the lotto receipts directly instead he funded the account twice a week from the daily proceeds of store no keeping strict lotto accounts he reported would be a big pain the state of indiana obtained its funds from the lotto account by means of electronic fund transfers there was one cash register in each of the stores despite advice that he do so nick did not retain the receipts or daily summaries produced by the cash registers during the years in issue nick dealt substantially in cash all sales were in cash credit cards were not accepted and personal checks were rarely taken customers could however pay for part of their cigarette purchases with manufacturers' coupons these took two forms physical coupons which nick would send to the manufacturers for redemption and buy down coupons for which the manufacturers paid nick directly petitioners' employees rang up coupons for cigarette discounts on a separate cash register key nick jr was in charge of beer purchases for the three stores his practice was to buy beer in the highest possible quantities to obtain the lowest prices from his suppliers liz was in charge of buying the stores' wine and liquor inventories her suppliers regarded her as a very astute buyer the manager of a store would pay beer and liquor wholesalers with checks the manager paid other suppliers in cash placing the receipts in a bill bag in each of the stores the manager also took cash register readings at the end of a shift the stores' cash registers summarized the day's results on a z tape the z tapes the receipts and other materials such as paid lottery tickets and cigarette coupons all went into the bill bag at each store cash was placed in a drop safe by the cash register periodically during the day and at the end of each day before opening the next business_day a family_member nick helen nick jr or liz would count the cash in the drop safe retain enough for the day's business at each store and prepare a deposit slip for the balance usually helen deposited the excess cash in the bank a copy of the deposit slip was put into the bill bag the bill bags containing records of receipts and expenses went to nick at his office at store no not all the excess cash went to the bank in order to meet the payroll and other expenses nick would ask liz for cash or he would retain cash from store operations himself nick also retained some of the cash for his personal_use nick did not record the amounts he kept for himself in his ledger books petitioners did not maintain a personal checking account during and petitioners' stores sold beer by the case both 24-can and bottle cases and 30-can and bottle cases multiple cases 12-packs 6-packs 40-ounce bottles and cases 32-ounce bottles and cases and half-barrel and quarter- barrel sizes nick's liquors also sold single and 16-ounce cans of beer all three stores sold warm beer from the floor and cold beer from large coolers in each store nick's liquors sold liquor in cases and individual bottles in a variety of sizes ranging from dollar_figure liter l l milliliters ml ml ml down to 50-milliliter miniatures nick's liquors also sold wine both warm and cold in a variety of sizes and sold cigarettes by the 30-carton case by the 10-pack carton by multiple cartons and by the pack in general petitioners' profit margins were larger on sales of the smaller sizes whether they were sales of beer liquor or cigarettes for example cigarettes sold by the pack were marked up by an additional nickel per pack from their carton price petitioners also sold cold beer from their stores' large coolers at a higher price than warm beer nick's liquors was a high-volume low-priced retail operation it was nick's liquors' practice to sell a high volume of a limited number of brands and sizes of beer and liquor at low prices nick's liquors advertised itself as a discount liquor dealer its consistent goal was to maintain the lowest prices in the area it maintained the warehouse facility at store no primarily to house large-volume purchases of beer and liquor the warehouse was capable of accepting full truckloads and pallets of beer petitioners were frequently able to buy in such quantities to take advantage of quantity discounts and of discounts in periodically issued deal sheets from the wholesalers nick's liquors operated in a highly competitive environment petitioners' stores were near the illinois border and the city of chicago because of differences in state taxes cigarettes sold for considerably less in indiana than in illinois during the years in issue liquor on the other hand was generally cheaper in illinois nick and his family tried to keep prices low not only to compete for the illinois cross-border cigarette business but also to keep indiana beer and liquor customers from making their purchases in illinois nick's liquors ran weekly advertisements in the local newspaper the hammond times the advertised prices reflected an average gross_profit margin of dollar_figure percent in dollar_figure percent in and dollar_figure percent in many of the ads were small single-item rate holder ads the heaviest advertising took place in december when nick's liquors advertised many more items than usual except for the month of december the advertised sales prices were limited to a duration of week in the december advertisements the sales ended december or while supplies last nick's liquors also held in-store sales for items that did not appear in the newspaper ads in some instances petitioners' personnel kept items on sale beyond the period indicated additionally there were perma sales of items that went on sale and retained the sale price indefinitely nick's liquors also sold merchandise that was not on sale and produced substantially higher profit margins for example in september of it sold old style beer at a price of dollar_figure per case which represented a margin of percent based upon the wholesale cost of dollar_figure per case nick's liquors sold 750-milliliter bottles of riunite wine for dollar_figure a margin of percent one-liter bottles of jack daniels whiskey sold at a margin of percent and 750-milliliter bottles of andre pink champagne sold at a margin of percent petitioners' competitors in northwest indiana had a markup on warm beer sold by the case of to percent the competitors maintained a gross_profit margin of to percent on liquor although the margin would be higher for slower-moving items the price of beer remained fairly stable during the years in issue and profits ranged between dollar_figure and dollar_figure on a case for warm beer although nick's liquors' margins on some merchandise was as high a sec_26 percent those margins were an exception to the general_rule of substantially lower margins other liquor stores in northern indiana had an average margin in the range of percent but those stores did not operate with the low-price high-volume philosophy of petitioners' stores nick's liquors' cigarette pricing stayed the same between and in a competitor sued nick in an indiana court alleging that nick sold cigarettes at such low prices that he had violated indiana's unfair practices act indiana law required cigarette profits to equal or exceed an 8-percent addition to the retailers' cost as a retail cost of doing business indiana statutes provided an exception however that permitted a retailer to sell cigarettes below this 8-percent addition in order to meet competition as long as the retailer sold the cigarettes above the retailer's own cost ind code ann sec michie the indiana court found that nick's liquors qualified for this exception in connection with that litigation petitioners presented the evidence of an accountant who calculated nick's liquors' gross_profit margins on cigarette sales in august and december of the average margin for august of brand-name cigarettes was dollar_figure percent and its margin for generic cigarettes was dollar_figure percent for december the average margin of brand-name cigarettes was dollar_figure percent and its margin for generic cigarettes was dollar_figure percent these very low margins for december reflected the existence of the price war that caused petitioners' competitor to bring a lawsuit in general the competition was such that petitioners' competitors could expect profits of between dollar_figure and dollar_figure per carton competitors who were some miles away from the illinois border marked up their cigarettes by to percent petitioners' federal_income_tax returns for the years in issue were prepared by professional accountants based upon information furnished them the accountants did not conduct an audit of petitioners' business activities nor did they establish other inventory or cash controls for the years in issue petitioners' federal_income_tax returns reported gross_sales from nick's liquors ranging between dollar_figure and dollar_figure per year these returns reported taxable_income from operations of dollar_figure for dollar_figure for and dollar_figure for in each instance the amounts reported represented gross margins on sales of approximately percent respondent determined that petitioners had understated their taxable_income respondent accordingly redetermined petitioners' income for the years in issue by utilizing the percentage markup method respondent's method results in application of gross_profit margins of approximately percent for the years in issue respondent based that redetermination on margins in a report entitled estimated gross margin as percent of sales by kinds of business printed in the combined annual and revised monthly retail trade reports issued by the u s department of commerce during each of the years in issue beer represented percent of petitioners' purchases of inventory in terms of dollars spent wine and liquor represented percent of purchases and cigarettes represented another percent miscellaneous items such as soda and snacks represented the remaining percent during those years petitioners' sales in each of those categories took place in the same proportions petitioners' weighted gross_profit margin for all products for the years in issue was dollar_figure percent this is equivalent to a markup on cost_of_goods_sold of dollar_figure percent b petitioners' theft_loss deduction on date store no was robbed some dollar_figure was stolen consisting of daily receipts lottery tickets cash on hand beer deposits sales_taxes lotto machine cash and lotto daily cash petitioners' logbook entry for that date does not contain an entry for the amount of the day's sales receipts instead the logbook contains the following entry robbed petitioners deducted dollar_figure as a theft_loss deduction on their federal_income_tax return for respondent disallowed petitioners' theft_loss deduction in the amount of dollar_figure respondent allowed a deduction of the remaining dollar_figure of the amount stolen the amount allowed consisted of dollar_figure for the cost of lottery tickets dollar_figure as beer deposits dollar_figure as lotto machine cash and dollar_figure as lotto daily cash c petitioners' interest_deduction on or about date respondent assessed petitioners additional income_tax of dollar_figure for their tax_year and dollar_figure for their tax_year the assessments for and resulted from respondent's increase in petitioners' reported gross business profit for those years based upon respondent's use of a bank_deposits analysis in petitioners paid dollar_figure in interest on the additional_amounts assessed for and petitioners deducted the amount of the interest payment on their federal_income_tax return respondent disallowed that deduction of dollar_figure i petitioners' records of income opinion taxpayers must maintain accounting_records which enable them to file correct income_tax returns sec_6001 96_tc_858 affd 959_f2d_16 2d cir sec_6001 provides sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe in this regard sec_1_446-1 income_tax regs provides in part each taxpayer is required to make a return of his taxable_income for each taxable_year and must maintain such accounting_records as will enable him to file a correct return see sec_6001 and the regulations thereunder accounting_records include the taxpayer's regular books of account and such other records and data as may be necessary to support the entries on his books of account and on his return respondent's determination of taxable_income is presumptively correct rule a 290_us_111 305_f2d_519 7th cir affg tcmemo_1961_319 where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer's taxable_income by any method which in the commissioner's opinion clearly reflects the taxpayer's income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 40_tc_373 the commissioner's method need not be exact but must only be reasonable in light of the surrounding facts and circumstances holland v united_states supra 884_f2d_1085 8th cir affg tcmemo_1988_410 54_tc_1530 here the principal issue is the amount of petitioners' gross_income for the years in issue petitioners' bookkeeping practices have failed to produce such other records and data as may be necessary to support the entries on his books of account and on his return sec_1 a income_tax regs in this case nick alone controlled and prepared the books he did not retain copies of the cash register tapes or other sales receipts which were the only records that would substantiate the amount of petitioners' gross_income 246_f2d_731 3d cir affg in part and remanding tcmemo_1956_155 petitioners argue that their bookkeeping practices accurately reflected their income they urge that respondent's methods of reconstructing that income have misstated the actual amounts petitioners have overlooked the fact that their failure to retain the necessary records particularly the cash register z tapes precluded respondent from determining exactly what petitioners' income was for the years in issue in these circumstances respondent is not required to make an exact determination all taxpayers including petitioners here who fail to maintain the records necessary to substantiate their assertions on their federal_income_tax returns assume the risk that they may have to pay a tax based upon income that is not determined with certainty that is the fault of the taxpayers see also edgmon v commissioner tcmemo_1993_486 failure to retain register tapes z-tapes and bills votsis v commissioner tcmemo_1988_70 failure to retain register tapes and sales receipts catalanotto v commissioner tcmemo_1984_215 failure to retain register tapes and sales receipts however and not of the commissioner mendelson v commissioner supra pincite ii respondent's use of the percentage markup method we must find petitioners' gross_profit for each of the years at issue their gross_profit is the difference between the price at which petitioners sold their inventory and their cost of purchasing that inventory gross_profit may be expressed in terms of dollars but gross_profit is also often expressed in terms of percentages--either margin or markup margin refers to gross_profit as a percentage of the price at which petitioners sold their inventory markup refers to gross_profit as a percentage of the cost incurred by petitioners to purchase that inventory margin and markup are related terms and if we know a specific example of one we can determine the other for example a gross_profit margin of percent means that the markup i sec_25 percent and vice versa in this case respondent employed the percentage markup method to determine that petitioners had underreported their income in the proceeding before us however each side has attempted to prove its case by demonstrating the profit margins at which petitioners or other retailers sold their merchandise because the parties have made their arguments in terms of profit margins we shall use that approach as well here because of petitioners' failure to retain records of their gross_receipts respondent reasonably and justifiably determined the deficiencies at issue using department of commerce gross margin statistics as the basis for the deficiency determinations in doing so respondent employed a form of the percentage markup method under the percentage markup method gross_sales are determined by adding a predetermined percentage of cost_of_goods_sold 267_f2d_879 5th cir affg tcmemo_1956_260 the courts have consistently approved the use of the percentage markup method as an acceptable means of computing a taxpayer's income webb v commissioner supra pincite 374_f2d_96 6th cir affg tcmemo_1965_162 respondent's use of generalized statistics from government reports is also permissible there are longstanding acceptable methods of computing income that involve application of an objectively determined average that relates to the income- producing activity see 574_f2d_467 9th cir approving the commissioner's projection of taxpayer's income on the basis of isolated drug sales affg tcmemo_1976_129 533_f2d_959 5th cir approving the commissioner's assertion of deficiencies based upon an equal division of gambling proceeds between two gamblers when the contradictory testimony of each was unworthy of belief affg tcmemo_1974_219 27_f2d_91 3d cir approving assertion of a deficiency based upon the commissioner's observation of earnings made and taxes paid_by a corporation in a like business affg 6_bta_570 giddio v commissioner supra pincite approving determination of taxable_income based upon bureau of labor statistics report of average cost of raising a family in new york iii petitioners' evidence of income in this case respondent had no quarrel with the amount of petitioners' costs or expenses of operating nick's liquors respondent's differences with petitioners instead involve the amount of their gross_profit margins as we have held petitioners have failed to show that respondent's determinations are arbitrary or unreasonable accordingly the presumption of correctness that attaches to respondent's determinations remains in force 40_tc_373 petitioners thus bear the burden of proving that respondent's determinations were erroneous to some extent they have succeeded at trial petitioners presented sufficient evidence our cases reflect a number of instances approving respondent's use of markup percentages based upon third-party sources to determine taxable_income see eg estate of shuman v commissioner tcmemo_1995_327 use of gasoline station markups based upon publications of department of energy and oil_and_gas journal plus competitors' prices biggs v commissioner tcmemo_1985_303 use of percentage markup based upon advice of local plumbers' unions howse v commissioner tcmemo_1974_225 use of percentage markup based upon reports of national sporting goods association to show us that their profit margins were lower than the average margin figures reported in the department of commerce publications and used here by respondent petitioners' contentions concerning their profit margins for the years in issue are founded principally upon an expert report prepared by peter e rossi ph d professor of marketing econometrics and statistics at the graduate school of business university of chicago expert opinion may or may not aid the court in determining factual issues see 92_tc_101 we evaluate such opinions in light of the demonstrated qualifications of the expert and all other pertinent and credible_evidence 94_tc_193 86_tc_547 85_tc_469 we are not bound however by the opinion of any expert witness when that opinion is inconsistent with our considered judgment estate of newhouse v commissioner supra pincite parker v commissioner supra pincite we may accept the opinion of an expert in its entirety 74_tc_441 and we also may be selective in the use of any portion thereof parker v commissioner supra pincite consequently we take into account expert opinion testimony here only to the extent that it aids us in arriving at petitioners' likely profit margins for the years at issue dr rossi examined nick's liquors' advertising and invoices and he reviewed records of interviews with petitioners' competitors and suppliers he analyzed data from nick's liquors' invoices he also toured two of petitioners' stores and two stores of their competitors he concluded that nick's liquors' margins on its sales were considerably less than the 27-percent average obtained from the department of commerce survey dr rossi based his determination on three factors first that nick's liquors' advertisements and invoices suggest profit margins of between and percent second that nick's liquors did not operate a representative retail liquor business because of nick's liquors' high-volume low-priced operations and third that nick's liquors' prices were kept low by the competitive retail environment of northwestern indiana dr rossi analyzed nick's liquors' likely profits by looking at its three major product lines beer wine and liquor and cigarettes in the beer category dr rossi examined six highest selling brands which accounted for percent of beer sales based upon the newspaper advertisements he determined that the average margin in beer was dollar_figure percent dr rossi concluded that this margin did not apply only to infrequent specials but to nick's liquors' beer prices generally dr rossi observed that nick's liquors' wine and liquor margins were the most complicated category he examined the top- volume items in this category some eight brands or sizes of liquor and one of wine these accounted for percent of purchases dr rossi determined that the average margin on the advertised items was about percent as for the other percent the lower volume wines and liquors dr rossi estimated that nick's liquors' large-scale december ads were representative of the prices of at least percent of this merchandise the average margin on the december sale items was percent for the months other than december dr rossi opined that a reasonable but still conservative estimate of the margin upon these lower volume items was percent he concluded that for wine and liquor sales overall we would get approximately percent with respect to cigarettes dr rossi noted that the advertised prices reflect margins of between and percent he took into account the lawsuit in which the plaintiffs had charged nick with unlawfully selling cigarettes below the state's mandated 8-percent addition to cost dr rossi determined ultimately that the margin could not exceed percent and settled upon that figure dr rossi concluded that a weighted average of the margins on beer wine and liquor and cigarettes produced a conservative estimate of an overall margin of dollar_figure percent we have found dr rossi's report helpful in a number of respects the other evidence produced at trial regarding petitioners' prices for the years in issue is generally vague anecdotal and because it often relates to years other than those in issue somewhat irrelevant dr rossi's report provides a useful structure for obtaining a meaningful analysis of the information before us in particular we accept dr rossi's division of petitioners' product lines into three categories these divisions each display similar pricing and marketing characteristics we also accept his estimation of each such category's percentage of total sales respondent contends that dr rossi's percentages do not agree exactly with other figures for the year prepared by petitioners' accountants dr rossi's percentages however find sufficient support in the testimony of petitioners' witnesses for each of the years in issue beer accounted for approximately percent of sales wine and liquor accounted for percent cigarettes accounted for percent and miscellaneous items accounted for the remaining percent we additionally accept dr rossi's assertion that an analysis of data for the middle of the years at issue generally is applicable to the other years as well neither party has shown a basis for concluding otherwise finally we believe that dr rossi's understanding of nick's liquors' methods of doing business and the competitive environment for that business finds convincing support in the record while we agree with much of dr rossi's presentation we do not agree with some of his premises nick jr and liz spent considerable time in relating nick's liquors' advertised sales prices for the years in issue to contemporary invoices from its wholesalers their results have been placed into evidence they also furnished those results to dr rossi for purposes of preparing his report although dr rossi's report does not incorporate all their conclusions the report does indicate that dr rossi's premises are almost exclusively based upon the assumption that nick's liquors' advertised prices represent the regular everyday prices in the three stores as we have found however this is not necessarily the case nick's liquors sold much of its merchandise at margins considerably in excess of those reflected in the newspaper advertisements such sales raised the overall margins to percentages higher than those reported by petitioners or ascertained by dr rossi we explain our reasoning below a margins on sales of beer dr rossi determined the overall beer margin to be an average of dollar_figure percent when dr rossi found one of his six selected beer items on an invoice from petitioners' records he noted its profit margin as reflected in the advertisements he found these selected items on invoices and divided the total margin percentages by this procedure does not take into account sufficiently the volume of the specific brands sold dr rossi's report indicates that petitioners purchased substantially more of some of the six selected items than others petitioners' usual margins on these highest-volume items were higher than dollar_figure percent for example tables attached to dr rossi's report indicate the usual margin for the biggest sellers budweiser bud lite and miller lite as advertised was dollar_figure percent third in volume and most often advertised was a beer named old style its usual margin as advertised was dollar_figure percent petitioners advertised other sizes of old style and other brands at higher margins we conclude that when volume of sales is taken into account the average margin of advertised beer was more likely percent than the percent figure used by dr rossi additionally dr rossi apparently has assumed that the average 99-percent margin for sale-priced beer applied to beer that was not on sale it does not appear that dr rossi was furnished evidence of the margins on beer that was not advertised when we take into account the margins on unadvertised beer such as the margin on unadvertised old style the average margin becomes higher finally dr rossi's report does not consider the margins on other beer sales such as the sale of cold beer beer sold in packs and imported beers in view of the foregoing we conclude that the margin for all sizes of all beer sold including imported and cold beer lies somewhere between dr rossi's figure of dollar_figure percent for advertised sale beer and the percent for unadvertised beer on the basis of the entire record before us we find that the margin applicable to overall beer sales during the years in issue i sec_11 percent b margins on sales of wine and liquor dr rossi's report also provides the basis for our findings as to the overall margin applicable to petitioners' sales of wine and liquor again however we disagree with some of his premises dr rossi based his determination of wine and liquor sales upon his analysis of petitioners' invoices and advertised prices for the years in issue but his analysis apparently did not include specific nonsale prices charged by petitioners during the years at issue dr rossi determined that the margin applicable to sale items in the month of december when petitioners advertised most heavily was approximately percent he further determined that based upon sales invoices petitioners sold approximately percent of their wine and liquor products during december he further assumed that the average margin was percent for the rest of the year when petitioners sold the remaining percent of the wine and liquor inventory respondent does not contest the average december margin of percent respondent does take issue with dr rossi's conclusion based upon the checks written during december of and the first week of date that percent of annual wine and liquor sales took place in december of petitioners' ledger books for their three stores indicate total december sales of dollar_figure their tax_return indicates total annual sales of dollar_figure thus their books and tax returns indicate that approximately dollar_figure percent of total sales of all products took place in december we conclude that while december was a month of heavier-than-average sales of wine and liquor such sales did not amount to percent of the total moreover we question dr rossi's assumption that the overall margin on wine and liquor for the other months of the year averaged percent that percentage seems somewhat arbitrary dr rossi apparently was not made aware that petitioners' unadvertised sales of wine and liquor provided much higher profit margins such as percent on a liter of jack daniels whiskey percent on a 750-milliliter bottle of riunite wine and percent for the same size bottle of andre pink champagne our review of the record indicates moreover that the percent average margin applicable to advertised wine and liquor in december is generally applicable to advertised wine and liquor during the other months of the year this low margin takes into account the year-round loss leaders that petitioners advertised and sold below cost as well as the higher margin but still discounted sale of wine and liquor petitioners charged similarly discounted prices in this range for their in-store and perma sales we further conclude that there were substantial sales of petitioners' nonadvertised and smaller sized wine and liquor this category included items such as the 750-milliliter riunite wine the 750-milliliter andre pink champagne and 1-liter jack daniels whiskey these items while still generally priced at a discount from retail averages nevertheless sold at margins near percent on the basis of the foregoing we find that the overall margin applicable to petitioners' annual sales of wine and liquor was percent c margins on sales of cigarettes dr rossi determined that the cigarette invoices and advertisements supported a finding that the average margin on both generic and brand-name cigarettes wa sec_5 percent once again dr rossi's figures are based upon advertised sale prices petitioners' principal competitor indicated however that cigarette margins varied he himself had made between dollar_figure and dollar_figure per carton petitioners did not always maintain sale-price margins for all their cigarettes sometimes some of their cigarettes were not on sale our understanding of the highly competitive cigarette prices near the illinois border indicates however that there was little room for the higher margin of to percent routinely charged by stores just miles away from nick's liquors we doubt that nick's liquors' prices ever exceeded the 8-percent fair trade addition to cost imposed under indiana law nick's liquors' imposed a higher margin on cigarettes sold by the pack however all things considered we find that nick's liquors' cigarettes for the years in issue sold for an average margin of percent respondent argues that the cigarette margin could in fact be much higher because dr rossi's figures fail to take into account the large volume of cigarette coupon proceeds that nick received from cigarette manufacturers the evidence shows that nick's liquors redeemed several hundred thousand dollars' worth of these coupons per year our review of the evidence indicates however that in computing their margins on cigarette sales petitioners have taken into account such coupons there is no indication that they varied from this practice when they provided their cost information to dr rossi d petitioners' average margin to summarize for the years in issue nick's liquors sold beer which accounted for percent of its sales at an average margin of percent nick's liquors sold wine and liquor which accounted for percent of its sales at an average margin of percent cigarettes accounted for approximately percent of sales and they sold at an average margin of percent the other percent of sales was for miscellaneous items petitioners have not provided a sufficient basis for us to find that their profit margin on miscellaneous items was less than the approximately percent proposed by respondent the overall result is that petitioners' weighted gross margin for the years in issue is dollar_figure percent iv petitioners' theft_loss deduction on date dollar_figure was stolen from store no petitioners' logbook entry for that date does not contain an entry for the amount of the day's sales receipts instead the logbook contains the following entry robbed of the amount stolen respondent has allowed the deduction of dollar_figure which represents lottery tickets receipts for the sale of those tickets and beer deposits these apparently are amounts that petitioners in the course of their business were holding as agents for third parties including the state of indiana sec_165 permits a deduction for a loss arising from theft it is settled however that the amount of a theft_loss may not exceed basis in the case of cash which is part of gross_receipts the amount of loss due to theft is not deductible if the victimized taxpayer has failed to take the amount stolen into income permitting a theft_loss deduction in these circumstances would amount to allowing a double deduction 557_f2d_1293 9th cir cf 290_f2d_726 2d cir affg 34_tc_606 in this case petitioners figured their taxable_income by totaling up their sales and then deducting from that total their costs of goods sold and other expenses when they excluded the stolen dollar_figure from their total sales but did not change their cost_of_goods_sold they effectively lowered their reported income by dollar_figure their action produced the same effect as if they had included the dollar_figure amount in sales and thus in income and then been allowed a deduction of that amount as a theft_loss deduction here having excluded the dollar_figure from total sales they may not deduct the dollar_figure as a theft_loss to do so would be to obtain a second tax_benefit for only one loss sec_1_165-8 income_tax regs provides that the taxpayers are to determine the amount of a theft_loss deduction under the rules for deductibility of casualty losses the pertinent part of the latter regulations sec_1_165-7 income_tax regs provides that the amount deductible for such a loss is the lesser_of the difference between the fair_market_value of the property before and after the theft or the adjusted_basis of the property petitioners are cash_basis taxpayers they have shown neither that they actually received and took into income the stolen money nor that they paid income_tax on the amount stolen for or any other year thus they did not acquire a basis in the property apparently however they were required to continued v petitioners' interest_deduction on or about date respondent assessed petitioners additional income_tax of dollar_figure for their tax_year and dollar_figure for their tax_year the assessments for and resulted from respondent's increase in petitioners' reported gross business profits for those years based upon respondent's use of a bank_deposits analysis in petitioners paid dollar_figure in interest on the additional_amounts assessed for and petitioners deducted the amount of the interest payment on their federal_income_tax return respondent disallowed this deduction alleging that it was personal_interest under sec_1_163-9t temporary income_tax regs fed reg date we disagree continued repay dollar_figure of the amount stolen in lotto money and beer deposits that they were holding for others this repayment gave them a basis in that amount see reis v commissioner tcmemo_1996_469 sec_1_163-9t temporary income_tax regs fed reg date provides in part interest relating to taxes-- i in general except as provided in paragraph b iii of this section personal_interest includes interest-- a paid on underpayments of individual federal state or local_income_taxes regardless of the source of the income generating the tax_liability sec_163 exempts from the category of personal_interest which is nondeductible for individuals interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing as an employee in 106_tc_31 on appeal 9th cir date the taxpayers deducted the amount of interest on the portion of a deficiency in federal_income_tax arising out of the commissioner's adjustments that resulted from accounting errors in the taxpayers' unincorporated business the commissioner relying on the provisions of sec_1 9t b i a temporary income_tax regs supra denied the deduction arguing that the payment at issue was the payment of personal_interest we disagreed holding that sec_1 9t b i a temporary income_tax regs supra was invalid insofar as it applied to the taxpayers' circumstances we further held that the interest at issue was deductible as interest on an indebtedness properly allocable to a trade_or_business within the meaning of sec_163 the principle of redlark applies here there is no dispute that petitioners cash_basis taxpayers paid the interest at issue on income_tax deficiencies resulting from their operation of nick's liquors their unincorporated trade_or_business under sec_163 the interest they paid is deductible because it was paid upon an indebtedness properly allocable to their trade_or_business vi accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayments in issue were due to petitioners' negligence or disregard of rules or regulations sec_6662 negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 citing marcello v commissioner 380_f2d_499 5th cir respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 79_tc_846 failure to keep adequate_records is evidence of negligence marcello v commissioner supra pincite 73_tc_980 petitioners here did not maintain adequate_records regarding the amount of their sales petitioners argue that their ledgers adequately reflected their records they point out that the accountants who prepared their returns found the records adequate as did one of their expert witnesses who is an accountant a former internal_revenue_service supervisor and a veteran of many irs audits petitioners also have produced bank reconciliations prepared by a certified_public_accountant that indicate that the amounts reported on petitioners' books for the years in issue support their receipts and costs and expenses as reflected on their federal_income_tax returns petitioners' argument fails to take into account the possibility that their books and bank_deposits may appear to be accurate but still may not reflect all the cash receipts respondent is entitled to insist that petitioners maintain records in addition to books that only may be apparently accurate schwarzkopf v commissioner f 2d pincite nick's practices of taking cash from the stores' proceeds to meet his payrolls to pay business_expenses and to provide for his personal needs all provided ample opportunity for a failure to record all the receipts taken in early during the years in issue nick was properly advised to retain his cash register receipts and z-tapes before the years in issue retention of these materials would have provided an objective measure of petitioners' receipts doing so also would likely have provided for the reporting of the proper amounts of income_tax nick however failed to follow that advice we conclude that the underpayments for the taxable years and to the extent that they relate to understated profit margins are attributable to negligence with regard to other underpayments however the record does not support the imposition of accuracy-related_penalties to reflect the foregoing decision will be entered under rule
